IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TYRONE L. SMITH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4778

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 16, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Tyrone L. Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits. See Rodriguez v.

State, 21 So. 3d 826 (Fla. 3d DCA 2009) (table) (denying a petition for writ of

mandamus as premature).

ROBERTS, C.J., and KELSEY, J., concur. BENTON, J., dissents without opinion.